DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 2 the two instances of “rounded half” should be replaced with “round half” to conform to terminology used in the rest of the claim and further dependent claims.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The claim should conclude with a period not a semi-colon.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (5356328) and Tashman (2011/0250819).  Ho discloses an electronic yo-yo and method therefor by having a body that includes a first round half (14) and a second round half (16), a type of detachable functional device (54, 56) is latched to each of the first and second round halves (Figs. 2 & 3, column 4 lines 8-11) for forming a light emitting diode device (58) and an audio play device (74), sensors for .  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Tashman as applied above and further in view of Driscoll (6634922).  Ho and Tashman disclose the basic inventive concept with the exception of the audio play device having a piezoelectric mechanism, an electromagnetic mechanism or a capacitance mechanism.  Driscoll discloses a yo-yo having a sounding mechanism in the form of a piezoelectric mechanism (column 2 lines 59-63).  It would have been obvious to one of ordinary skill in the art from the teaching of Driscoll to replace the sound mechanism of Ho with a piezoelectric mechanism since the substitution of one known element for another would achieve the predictable result of generating sound.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Tashman as applied above and further in view of Ward (2008/0274844).  Ho and Tashman disclose the basic inventive concept with the exception of the auxiliary device including the activation of a firework, colored smoke, colored powder or scent.  Ward discloses an electronic toy that can be activated by rotation that includes a scent release mechanism (paragraph 42).  Since the references all relate to toy devices activated by rotation, it would have been obvious to one of ordinary skill in the art to include a scent release mechanism for the predictable result of enabling a greater variety of interesting effects to be created by the device while in use.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10150044. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and pending application are both directed to a computerized yo-yo having rounded first and second halves, a detachable device, accelerometers, a computation and control device for generating control signals and a communication device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711